Citation Nr: 0639217	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1977 to July 
1977, and from November 1977 to October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.     

The Board notes that the record raises the issue of whether 
the veteran has neurological residuals of his right shoulder 
injury.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's right shoulder disability is not productive of 
limitation that restricts movement of his shoulder to 25 
degrees abduction or less.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for a right 
shoulder disability.  In the interest of clarity, the Board 
will initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in January 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the elements comprising his claim and the evidence 
needed to substantiate the claim.  This letter requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which VA should obtain for 
the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  The 
letter advised the veteran of the respective duties of the VA 
and of the veteran in obtaining evidence needed to 
substantiate his claim.  And the letter was provided to the 
veteran prior to the initial adjudication of his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA has yet to provide the veteran with information regarding 
effective dates for the award of benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be noted below, the 
veteran's claim will be denied.  The veteran cannot be 
prejudiced because no effective date will be assigned here - 
notification on such a matter would ultimately prove to be of 
no benefit.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the lack of information regarding 
effective dates in the January 2003 letter.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  And VA 
provided the veteran with compensation examinations 
addressing his claim.      

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

In a February 1979 rating decision, service connection for a  
right shoulder disability was granted and a 10 percent rating 
was assigned.  This rating was later increased to 30 percent, 
effective September 1994.  In January 2003, the veteran 
claimed entitlement to a higher evaluation, based on claimed 
pain and limitation of function.  The RO denied the veteran's 
claim in the March 2003 rating decision currently on appeal.  
For the reasons set forth below, the Board finds this denial 
the proper course of action here.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

The veteran is currently rated as 30 percent disabled for his 
right shoulder disorder.  The Board will only address those 
applicable provisions that provide for a higher evaluation.  

Diagnostic Codes 5200 and 5202 provide ratings in excess of 
30 percent.  But neither code provision applies here as there 
is no evidence of record of ankylosis (DC 5200) or of humerus 
impairment (DC 5202).  While there were a few findings in 
early 2003 that the veteran had a frozen or "stuck" 
shoulder, the majority of the evidence reflects otherwise, 
and indicates that he has range of motion,as will be 
discussed below. 

Diagnostic Code 5201 is relevant here as this is the code 
provision under which the veteran was originally rated, and 
as this provision specifically rates limitation of motion of 
the arm and shoulder, which is found in this matter.  Under 
DC 5201, the next-highest (and highest) evaluation after 30 
percent is 40 percent.  Thus, the issue here is whether the 
record supports a 40 percent disability evaluation under the 
criteria noted under DC 5201.  Under this provision, a 40 
percent evaluation is assigned where the major arm is limited 
to 25 degrees abduction or less.  See 38 C.F.R. § 4.71a, DC 
5201. 

The medical evidence shows that the veteran is significantly 
limited and disabled by his right shoulder disorder, and that 
the veteran's major arm is his right arm.  But a 40 percent 
rating is not warranted here because the preponderance of the 
medical evidence indicates that the veteran's right shoulder 
abduction exceeds 25 degrees.  

The medical evidence addressing the veteran's right shoulder 
disorder consists of VA treatment records, and VA 
compensation examination reports dated in February 2003 and 
June 2004.  

The February 2003 VA report states that the veteran reported 
difficulty with any activity involving pushing and pulling, 
and reported that he experienced in his right shoulder pain, 
stiffness, soreness, tenderness, fatigability, and an 
instability feeling.  On examination, the veteran expressed 
pain, and moved guardedly.  The examiner stated that for this 
reason he could not gauge the veteran's passive range of 
motion to determine the actual severity of his disorder, and 
whether there was any instability.  In fact, the examiner 
stated that he attempted to examine the veteran's right 
shoulder, but the veteran "will not just actively move his 
shoulder very much at all."  But the examiner did note 
abduction of 55 degrees, forward flexion of 70 degrees, and 
internal and external rotation of 20 degrees.  And he 
diagnosed the veteran with residual dislocation of the right 
shoulder.    

In March 2003, radiological evidence found ligamental 
calcification, but no joint space compromise, fracture, or 
dislocation.  A March 2003 VA treatment note states that the 
veteran's right shoulder was "essentially ... stuck in 
position."  But April 2003 VA treatment notes indicate 
active forward flexion to 60 degrees, passive forward flexion 
to 80 degrees, active abduction to 20 degrees, passive 
abduction to 45 degrees, and internal/external rotation and 
strength at 5/5.  This April 2003 record notes CT scan 
results showing severe degenerative joint disease and 
osteophytes and loose bodies within the inferior aspect of 
the right shoulder joint.  

A July 2003 VA treatment record indicated right arm abduction 
of 25 degrees, external rotation of 15 degrees, limited 
internal rotation, and flexion of 45 degrees.  This 
examiner's impression was that the veteran had a "frozen 
shoulder, adhesive capsulitis."  But then in December 2003, 
a VA physical therapy note indicates abduction of 40 degrees, 
forward flexion of 55 degrees, and internal and external 
rotation of approximately 60 degrees.  This examiner did note 
limited motion from pain.  

The veteran again underwent VA examination in June 2004.  
This examiner stated that the veteran "was not very 
cooperative."  But the examiner noted that the veteran moved 
his shoulder as he did in the previous compensation 
examination in February 2003 - he showed considerable 
guarding and grimacing of the face, and complained of pain 
and discomfort.  But he moved 0 to 50 degrees abduction, 70 
degrees forward flexion, and 25 degrees internal and external 
rotation.  The examiner noted that he could not check for 
instability of the shoulder given the veteran's complaints of 
pain.  X-ray evidence dated in June 2004 indicated moderate 
degenerative arthritic changes of the right acromioclavicular 
and shoulder joints.  

In June 2004, the veteran also underwent neurological 
examination of his right upper extremity.  The examiner noted 
that x-rays and CT scan of the right shoulder showed changes 
appropriate to chronic non-use of the shoulder.  The examiner 
stated that the veteran's complaints of numbness in his right 
hand are consistent with the veteran carrying his right upper 
extremity as though it were in a sling, moving the extremity 
minimally.  The examiner noted that that pattern of use 
provided insufficient muscle activity to maintain venous 
return, particularly when the veteran's hand is below the 
level of the heart.  The examiner then stated that the 
veteran's symptoms of numbness in his right hand were 
secondary to his right shoulder disorder.  

The bulk of evidence on file shows that the veteran's range 
of motion exceeds that for which a higher evaluation would be 
warranted under the code.  Of particular significance, both 
VA compensation examinations showed right shoulder abduction 
of at least 50 degrees, while the bulk of the VA treatment 
records showed abduction in excess of 25 degrees.  

The Board recognizes that some VA treatment records indicate 
that the veteran's right arm abduction approached 25 degrees.  
However, the Board places greater weight of probative value 
on the findings and diagnoses established in the VA 
compensation examination reports (finding abduction greater 
than 25 degrees).  Each compensation examiner was 
specifically tasked by the RO to assess the current nature 
and severity of the veteran's shoulder disorder, each report 
was generated with a specific view towards ascertaining this 
information, and each report indicated a review of the other 
evidence in the record.  Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  As such, an 
increased rating is not warranted under 38 C.F.R. § 4.71a, DC 
5201.  

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted by the VA examiners, the veteran experiences pain on 
motion and fatigue with repetitive use.  But the Rating 
Schedule accounts for these limitations.  This is 
particularly so given the current 30 percent disability 
evaluation, which compensates the veteran for substantial 
limitation of motion on abduction.  See 38 C.F.R. § 4.71a, DC 
5201.  Moreover, there is no medical evidence of record that 
the veteran's shoulder disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board has reviewed and considered the veteran's 
statements.  But, as a layperson without medical expertise or 
training, he is not competent to offer medical evidence on 
matters involving diagnosis or etiology.  His statements 
alone are therefore insufficient to prove the increased 
rating claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions).  

The preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for the service-
connected residuals of a right shoulder disorder is denied.  



____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


